Title: James Madison to Albert Gallatin, 3 November 1827
From: Madison, James
To: Gallatin, Albert


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Novr. 3. 1827
                            
                        
                        My last acknowledged yours of June 5. and observed that having appointed Mr. Bonnycastle to the Chair vacated
                            by Mr. Key, a successor to him in that of N. Philosophy was now wanted. We have at present a prospect of filling it
                            without giving you the trouble of further enquiries with that view tho’ it may not be without use to learn the result of
                            those you may have made. In the mean time another vacancy is coming upon us, in the case of Mr. Long Professor of Ancient
                            Languages. You will have noticed his appointment to the Greek professorship, in the London University, and he not only
                            wishes to avail himself of it, but is anxious to do so in July next, if he can be released from his contract with the
                            University of Virginia, which will not expire till the July of 1829. He is considered as a Teacher of very superior order,
                            and if we can not retain him beyond the period of his contract, are anxious not to lose the benefit of it. At the same
                            time, his conduct in relation to his new appointment has been so fair & praiseworthy, and it would seem that he
                            has such peculiar reasons for making sure of it, that we are unwilling to enforce our stipulated claim. Under these
                            circumstances we propose that an effort be made by him to obtain from the London Trustees an indulgence that will answer
                            our views, and not be inconsistent with his, and he is informed that you would be requested to aid his application, by such a
                            communication with the Trustees as may be most likely to promote a favorable attention to it. You will much oblige the
                            Visitors by adding therefore to your past kindness, this particular service to the University; and making known the result
                            of your endeavours as soon as possible. Mr. Brougham, is understood to be a patron in this case of Mr. Long, and to be a
                            very leading member among the London Trustees.
                        As we have no very encouraging prospects of finding at home, a satisfactory Successor to the Chair of Mr. Long
                            when he may leave it I must, in behalf of the Visitors, ask the favor of you to turn yr enquiries towards a proper one
                            from G. B: avoiding however any engagement or sanctioning any reliance, that may justify a charge of eventual failure on our part
                        
                            
                                
                            
                        
                    